In an action by the plaintiff wife to recover damages for personal injuries sustained as a result of slipping on a waxed floor, and by her husband (the coplaintiff) to recover damages for loss of services and medical expenses, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County, entered January 4, 1962, granting conditionally its motion to dismiss the complaint for lack of prosecution, as permitted plaintiffs to file a note of issue for a subsequent term of the court. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Beldoek, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.